Citation Nr: 0518804	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  03-28 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than June 10, 1999 
for a 100 percent disability rating for service-connected 
vertigo.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL 

The veteran and his spouse




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).   

Procedural History

The veteran served on active duty from December 1966 until 
November 1968.  
Service in Vietnam is indicated by the evidence of record.

In April 1997 the RO received the veteran's claim of 
entitlement to service connection of vertigo.  A September 
1998 rating decision granted the veteran's claim; a 30 
percent disability rating was assigned, effective December 6, 
1996.  

In a February 2001 rating decision, the RO granted the 
veteran's claim of entitlement to increased rating for his 
service-connected vertigo.  The RO determined that a 
60 percent disability rating was assigned effective as of 
August 4, 1998 and that a 100 percent disability rating was 
warranted effective June 10, 1999.  

In April 2001, the RO received the veteran's claim of 
entitlement to an earlier effective date for the increased 
rating.  The July 2002 rating decision denied the veteran's 
claim.  The veteran disagreed with the July 2002 rating 
decision and initiated this appeal.  The appeal was perfected 
by the timely submission of the veteran's substantive appeal 
(VA Form 9) in September 2003.

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a Travel Board hearing held at the RO in April 
2005.  A transcript of the hearing has been associated with 
the veteran's VA claims folder.

Issues not on appeal

In the September 2003 statement of the case (SOC), the RO 
determined that the September 1998 rating decision did not 
contain clear and unmistakable error (CUE).  In the veteran's 
September 2003 substantive appeal he specified that he did 
not wish to appeal the denial of the CUE claim.  In 
particular he stated that "I am not appealing CUE".  
Accordingly, the matter of CUE is not before the Board.  

In a September 2004 rating decision the RO granted service 
connection for coronary artery disease secondary to service-
connected diabetes mellitus and assigned a 
10 percent rating therefor; granted service connection for 
peripheral neuropathy of the left lower extremity and the 
right lower extremity was grant, with 40 percent disability 
ratings assigned for each;  granted service connection for 
peripheral vascular disease of  the left lower extremity, 
with a 40 percent disability rating assigned; granted service 
connection for peripheral vascular disease of the right lower 
extremity, with a 20 percent disability rating assigned; 
denied entitlement to an evaluation in excess of 20 percent 
for service-connected diabetes; and established entitlement 
to special monthly compensation based on housebound criteria 
was established.  

To the Board's knowledge, the veteran has not disagreed with 
any aspect of that  decision.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  Accordingly, none of those matters are in 
appellate status and they will be discussed no further by the 
Board.

In an April 2005 rating decision the RO denied the veteran's 
new claim of entitlement to an increased disability 
evaluation for service-connected diabetes mellitus.  To the 
Board's knowledge the veteran has also not disagreed with 
that decision.  Accordingly, the matter is not in appellate 
status.    


FINDINGS OF FACT

1.  The earliest claim, formal or informal, for an increased 
rating of the veteran's balance condition was an August 1998 
otology conference record.  

2.  It was factually ascertainable that the veteran was 
entitled to a 100 percent disability rating for vertigo as of 
August 1998.  


CONCLUSION OF LAW

An effective date of August 4, 1998 is warranted for the 
grant of a 100 percent disability rating for service-
connected vertigo. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an effective date 
earlier than the currently assigned June 10, 1999 for the 
grant of a 100 percent disability rating for his service-
connected vertigo.  In essence, he contends that his vertigo 
was permanently disabling at the time of his December 1996 
surgery and therefore he should be assigned a 100 percent 
disability rating from the date of that surgery.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

With respect to the effective date issue on appeal, the 
matter to be resolved is legal in nature and its outcome is 
determined by the interpretation and application of the law 
and regulations rather than by consideration of conflicting 
or disputed evidence. The United States Court of Appeals for 
Veterans Claims (the Court) has held that the VCAA does not 
affect matters on appeal when the question is limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Smith v. Gober, 14 Vet. App. 227, 231-32 
(2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) 
[holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law].  Consequently, the VCAA is not applicable to 
the effective date issues decided herein.

The Board hastens to add, however, that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  
See 38 C.F.R. § 3.103 (2004). The record reflects that he has 
been informed of the various requirements of law pertaining 
to his appeal in the May 2003 SOC.  As was noted in the 
Introduction, he presented testimony before the undersigned 
VLJ at the RO in April 2005.  The veteran has not submitted 
or identified any additional evidence which would have a 
bearing on this case.  

Pertinent law and regulations

Effective dates

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(o)(1) (2004).

The effective date of a grant of an increased evaluation is 
based upon a variety of factors, including the date of claim, 
date entitlement is shown and finality of prior decisions. 
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2003).  See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  Evidence contained in the 
claims file showing that an increase was ascertainable up to 
one year before the claim was filed will be dispositive.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).

Change in rating criteria

Effective June 10, 1999, the VA Ratings Schedule, 38 C.F.R. 
Part 4, was amended with regard to evaluating hearing 
impairment and other diseases of the ear. 
See 64 Fed. Reg. 25208, 25209 (1999) [codified at 38 C.F.R. 
4.85-4.87].

The former criteria for Diagnostic Code 6205, Meniere's 
syndrome, provided a 
60 percent disability rating for moderate disability with 
less frequent attacks, including cerebellar gait.  A 100 
percent disability rating was available for severe disability 
with frequent and typical attacks, vertigo, deafness, and 
cerebellar gait.  38 C.F.R. § 4.87a, Diagnostic Code 6205 
(1998).  

The current criteria for Diagnostic Code 6205 provide for a 
100 percent disability rating with hearing impairment with 
attacks of vertigo and cerebellar gait occurring more than 
once weekly, with or without tinnitus.  38 C.F.R. § 4.87a, 
Diagnostic Code 6205 (2004).  

The revised statutory or regulatory provisions may not be 
applied to any time period before the effective date of the 
change. See VAOPGCPREC. 3-2000.
Analysis

The veteran's service-connected balance disability has been 
evaluated as follows:  

From December 6, 1996 to August 4, 1998 the veteran was 
assigned a 30 percent disability rating under Diagnostic Code 
6204 (labyrinthitis).  The veteran was subsequently granted 
an increased rating of 60 percent; his disability was then 
rated by analogy to Diagnostic Code 6205 (Meniere's 
syndrome).  The 60 percent disability rating was in effect 
from August 4, 1998 until June 10, 1999.  
From June 10, 1999 the RO assigned a 100 percent disability 
rating, citing the change in the rating criteria of 
Diagnostic Code 6205 as warranting an increase.  

The veteran is seeking an effective date earlier than 
currently assigned date for the 100 percent rating.  
Essentially, he contends that he was 100 percent disabled by 
vertigo as of his December 1996 surgery, and that should be 
the effective date of the 100 percent rating.    

As was alluded to in the Introduction, the veteran has not 
challenged December 6, 1996 as the initial date of the 
disability rating.  This appeal revolves around an increased 
rating claim.

Before an effective date can be determined, the Board must 
first identify the earliest date on which the claim for an 
increased rating was received.  See 38 C.F.R. § 3.400 (2004).  
Under applicable law, except as otherwise provided, the 
effective date for a claim for an increased rating is the 
date of receipt of the claim or the date the entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2004).  The 
regulations also provide, however, that if an increase in 
disability occurred within one year prior to the date of 
claim, the increase is effective as of the date the increase 
was "factually ascertainable." 38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400 (o)(1)(2) (2004).

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  

The procedural history of the veteran's balance condition 
indicates that the veteran was granted service connection for 
a balance condition as of December 6, 1996.  Initially, the 
veteran was granted a 30 percent disability rating and 
evaluated under former Diagnostic Code 6204 (labyrinthitis).  
See 38 C.F.R. § 4.87a, Diagnostic Code 6204 (1998).  

In a February 2001 rating decision, the RO determined that an 
August 1998 VA otology conference record constituted an 
informal increased rating claim.  Due to the medical evidence 
of a diagnosed balance condition which included vertigo and 
interruption in the veteran's ability to walk due to loss of 
balance as of that date, the RO determined that the veteran's 
condition was best rated as analogous to Meniere's syndrome, 
Diagnostic Code 6205.  The RO further determined that the 
veteran's balance condition should be granted a 60 percent 
disability rating effective as of the August 1998 date of 
receipt of the informal claim of entitlement to an increased 
rating.  The 60 percent disability rating remained in effect 
for the period from August 1998 until June 10, 1999, when the 
RO determined that due to the change in the rating criteria 
the veteran's symptomatology met the revised criteria for a 
100 percent disability rating.  

The RO noted that a February 1999 statement of Dr. H-A 
referenced an "August 4, 1998 otology conference" [the date 
of the otology conference was actually August 14, 1998, not 
August 4, 1998].  As will be explained in greater detail 
below, that conference arguably supports the proposition that 
the veteran's vertigo was 100 percent disabling.  The RO 
therefore determined that the August 1998 otology conference 
was the date of the receipt of an informal claim of 
entitlement to an increased rating for vertigo.  

The Board has carefully reviewed the record and agrees with 
the RO that the August 1998 medical record constitutes an 
initial increased rating claim made by the veteran for his 
service-connected balance condition.  Nothing else in the 
record can be considered an earlier claim of entitlement to 
an increased rating for a service-connected balance 
condition.  The veteran and his representative have not 
argued that any such earlier increased rating claim exists.  
Therefore, the date of the receipt of the increased rating 
claim has been fixed as August 4, 1998.  

The Board must now determine whether or not an effective date 
earlier than the currently assigned June 10, 1999 is 
warranted.  The Board notes in passing that the veteran may 
not be rated under the revised criteria until its effective 
date.  
Therefore, for the remainder of the discussion the Board will 
employ the former criteria in evaluating the veteran's 
disability prior to the effective date of the regulation 
change, June 10, 1999.

For the reasons set out below, the Board has determined that 
as of the date of the August 1998 otology conference it was 
factually ascertainable under the former criteria that the 
veteran met the criteria for the assignment of a 100 percent 
disability rating.  See 38 C.F.R. § 4.87a, Diagnostic Code 
6205 (1998).  

As discussed in the law and regulation section above, the 60 
percent rating under the then effective version of Diagnostic 
Code 6205 was indicative of moderate disability with less 
frequent attacks, including cerebellar gait.  A 100 percent 
evaluation was assigned for severe attacks, vertigo, deafness 
and cerebellar gait.  38 C.F.R. § 4.71a, Diagnostic Code 6205 
(1998).  
A review of the medical evidence of record makes clear that 
the veteran's condition changed in severity beginning in 
August 1998.  Specifically, an August 17, 1998 VA examination 
specifically diagnosed attacks of vertigo likely related to 
peripheral vestibulopathy.  At that time the veteran's 
condition was described as including mild, chronic imbalance 
and two or three spells of sudden, severe vertigo.  The 
veteran reported an onset of sudden severe vertigo in May 
1998.  However, the medical evidence of record do not 
document treatment for sudden severe vertigo or a diagnosis 
of vertigo as of that date.  

Moreover, the February 1999 statement of Dr. H-A indicated a 
retrospective review to the "August 4, 1998" otology 
conference.  As indicated above, the evidence of record shows 
that the otology conference in question occurred on August 
14, 1998.  Dr. H-A stated that audiogram and CT scan 
indicated that the condition of the veteran's mastoid cavity, 
middle ear and hearing loss was unchanged since August 1998.  
Positional vertigo was diagnosed and a reference to the 
veteran's balance interfering with his gate was also noted.  
In addition, December 1998 and January 1999 treatment records 
also make reference to the veteran's experiencing vertigo.  
The February 1999 opinion indicates that the veteran's 
medical condition was largely unchanged from the August 14, 
1998 examination.

Based on the above medical evidence, the disability picture 
presented from August 1998 until June 10, 1999 is more 
analogous to a showing of a severe disability with frequent 
attacks.  That is to say, the disability picture warrants the 
assignment of a 100 percent disability rating under the 
former criteria from the date of the August 1998 otology 
conference.  

As has been discussed above, VA regulations provide that if 
an increase in disability occurred within one year prior to 
the date of claim, the increase is effective as of the date 
the increase was "factually ascertainable."  See 
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400 
(o)(1)(2) (2004).
Therefore, the Board must review the evidence of record in 
order to determine whether an ascertainable increase in 
disability occurred during the period from August 4, 1997 and 
August 4 1998.

During the period from August 4, 1997 and August 4, 1998, the 
veteran's service-connected balance condition was rated as 30 
percent disabling under 38 C.F.R. § 4.87a, Diagnostic Codes 
6260-6204 as analogous to vertigo with tinnitus.  
Prior to June 10, 1999 a thirty percent disability rating 
under former Diagnostic Code 6204 was indicative of severe 
disability with tinnitus, dizziness and occasional 
staggering.  Thirty percent was the highest evaluation 
available under that Diagnostic Code.  

After review of the medical evidence of record, the Board is 
unable to find any competent evidence which establishes that 
it was factually ascertainable that the symptomatology 
associated with the veteran's balance condition met the 
criteria for a 100 percent, or even a 60 percent evaluation, 
at any point during the year prior to August 4, 1998.  
Specifically, in a June 1998 medical opinion, Dr. L. reviewed 
the veteran's medical records, specifically records from 
December 1996 up through and including August 1997.  Based on 
the information provided, Dr. L concluded that the veteran 
may have experienced some labyrinthitis after the December 
1996 surgery.  As indicated above, the highest disability 
rating available for labyrinthitis was the then assigned 30 
percent.  

There is no indication of a diagnosis of vertigo as would 
indicate a need for the rating the veteran's disability with 
reference to Meniere's syndrome during that period.  The 
medical evidence does not describe vertigo or cerebellar walk 
symptomatology which is consistent with rating the veteran's 
disability by analogy to Meniere's syndrome and allow for the 
assignment of a disability rating higher than 30 percent 
under 38 C.F.R. § 4.87a.  Specifically, the June 1997 VA 
compensation and pension examination showed only a diagnosis 
of tinnitus and numbness of the auricle, and the June 1998 
medical opinion referred only to possible labyrinthitis.  

To the extent that the veteran himself contends that his 
symptoms were consistent with the assignment of a 100 percent 
rating back to December 1996, his contentions are at odds 
with the medical evidence of record.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  Although the Board has taken the veteran's 
contentions into consideration, the Board finds the objective 
medical evidence to be more credible and more probative.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

In short, the veteran's medical records for the period 
between August 4, 1997 and August 4, 1998 are without any 
indication of any change in symptoms related to balance, much 
less an increase in symptomatology.  These medical records do 
not provide a basis for showing that it was factually 
ascertainable prior to August 4, 1998 that the veteran's 
balance condition symptoms had progressed from rating as 
analogous to labyrinthitis to manifesting as vertigo and 
being properly rated as analogous to Meniere's disease.  

In summary, the competent evidence of record does not 
establish that it was factually ascertainable that the 
symptomatology associated with the veteran's balance 
condition met the criteria for an evaluation in excess of 30 
percent at any point during the year prior to August 4, 1998.  
A higher disability rating, either 60 percent or 100 percent, 
accordingly cannot be assigned prior to that date under 38 
C.F.R. § 3.400(o).
For the reasons set out above, the Board has determined that 
beginning with the August 14, 1998 otology conference, the 
medical evidence of record demonstrated a severe balance 
disability which manifested by frequent attacks of vertigo 
and other objective balance disturbance.  As such, an 
effective date earlier than June 10, 1999, specifically is 
granted for the assignment of a 100 percent disability rating 
of the veteran's service-connected balance condition.  
Further, the Board has found that a 60 percent disability 
rating was not for assignment at any time.  As set out above, 
it was not factually ascertainable prior to August 1998 that 
the veteran's disability had increased in severity such as to 
warrant the assignment of a disability rating in excess of 
30 percent.  From August 1998, as explained above, the 
severity of the condition warrants a 100 percent rating.  
Finally, the Board again notes that the RO appears to have 
erred in the assignment of the date of its receipt of the 
increased rating claim.  The date of August 4, 1998 which was 
referred to in the February 1999 opinion upon which the RO 
relied does not match the record.  August 14, 1998 was date 
of the medical record in question.  However, the Board will 
not disturb the determination of the RO that the increased 
rating claim was presented on August 4, 1998.  The difference 
between the two dates is clearly de minimus.   
Accordingly, for the reasons set out above, the Board has 
determined that a 100 percent disability rating is assigned 
for the veteran's service-connected balance condition, 
effective August 4, 1998.  To that extent, the appeal is 
allowed.  


ORDER

An effective date of August 4, 1998 for the grant of a 100 
percent disability rating for service-connected vertigo is 
granted.  




	                        
____________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


